Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 1 of 32 Page ID #:666



   1   Gary A. Hecker (SBN 099008)
       ghecker@munckwilson.com
   2   MUNCK WILSON MANDALA, LLP
   3   1925 Century Park East, Suite 2300
       Los Angeles, California 90067
   4   Tel: (310) 286-0377
   5
       Chad J. Ray (Pro Hac Vice)
   6   (TX Bar No. 24106754)
   7   cray@munckwilson.com
       MUNCK WILSON MANDALA, LLP
   8   12770 Coit Road, Suite 600
   9   Dallas, Texas 75251
       Tel: (972) 628-3600
  10
  11   Attorneys for Plaintiff Ceiva Logic, Inc.
  12   J. David Hadden (SBN 176148)
  13   dhadden@fenwick.com
       Saina S. Shamilov (SBN 215636)
  14   sshamilov@fenwick.com
  15   Ravi R. Ranganath (SBN 272981)
       rranganath@fenwick.com
  16   FENWICK & WEST LLP
  17   Silicon Valley Center
       801 California Street
  18   Mountain View, CA 94041
  19   Tel: (650) 988-8500
  20   Christine J. Ko (State Bar No. 306490)
  21   cko@fenwick.com
       FENWICK & WEST LLP
  22   555 California Street, 12th Floor
  23   San Francisco, CA 94104
       Tel: (415) 875-2300
  24
  25   Attorneys for Defendant Amazon.com, Inc.
  26
                            UNITED STATES DISTRICT COURT
  27
                          CENTRAL DISTRICT OF CALIFORNIA
  28
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 2 of 32 Page ID #:667



   1    CEIVA LOGIC, INC.,                        Case No. 2:19-cv-09129-AB-MAA

   2                        Plaintiff,            STIPULATED PROTECTIVE
   3                                              ORDER
              v.
   4
        AMAZON.COM, INC.,
   5
                            Defendant.
   6
   7
       1.    PURPOSES AND LIMITATIONS
   8
             Discovery in this action is likely to involve production of confidential,
   9
       proprietary, or private information for which special protection from public
  10
       disclosure and from use for any purpose other than prosecuting this litigation may
  11
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  12
       enter the following Stipulated Protective Order. The parties acknowledge that this
  13
       Stipulated Protective Order does not confer blanket protections on all disclosures or
  14
       responses to discovery and that the protection it affords from public disclosure and
  15
       use extends only to the limited information or items that are entitled to confidential
  16
       treatment under the applicable legal principles. The parties further acknowledge, as
  17
       set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
  18
       them to file confidential information under seal; Local Rule 79-5 sets forth the
  19
       procedures that must be followed and the standards that will be applied when a
  20
       party seeks permission from the Court to file material under seal. Discovery in this
  21
       action is likely to involve production of confidential, proprietary, or private
  22
       information for which special protection from public disclosure and from use for
  23
       any purpose other than prosecuting this litigation may be warranted.
  24
       2.    GOOD CAUSE STATEMENT
  25
             This action is likely to involve business, financial, technical and/or other
  26
       proprietary information for which special protection from public disclosure and
  27
       from use for any purpose other than prosecution of this action is warranted. Such
  28
                                                  1
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 3 of 32 Page ID #:668



   1   confidential and proprietary materials and information consist of, among other
   2   things, highly sensitive technical documents describing the design and operation of
   3   the accused products and/or products alleged to practice and/or embody the patents-
   4   in-suit, source code related to these products, confidential business, strategy, and
   5   financial information, or other confidential research, development, or commercial
   6   information (including information implicating privacy rights of third parties), and
   7   other information otherwise generally unavailable to the public, or which may be
   8   privileged or otherwise protected from public disclosure under state or federal
   9   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
  10   flow of information, to facilitate the prompt resolution of disputes over
  11   confidentiality of discovery materials, to adequately protect information the parties
  12   are entitled to keep confidential, to ensure that the parties are permitted reasonable
  13   necessary uses of such material in preparation for and in the conduct of trial, to
  14   address their handling at the end of the litigation, and to serve the ends of justice, a
  15   protective order for such information is justified in this matter. It is the intent of the
  16   parties that information will not be designated as confidential for tactical reasons
  17   and that nothing be so designated without a good faith belief that it has been
  18   maintained in a confidential, non-public manner, and there is good cause why it
  19   should not be part of the public record of this case.
  20   3.    DEFINITIONS
  21         3.1.   Action: This pending federal lawsuit, Civil Action No. 2:19-cv-
  22                09129-AB-MAA.
  23         3.2.   Challenging Party: A Party or Nonparty that challenges the
  24                designation of information or items under this Stipulated Protective
  25                Order.
  26         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  27                how it is generated, stored or maintained) or tangible things that
  28                qualify for protection under Federal Rule of Civil Procedure 26(c), and
                                                   2
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 4 of 32 Page ID #:669



   1               as specified above in the Good Cause Statement.
   2        3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
   3               as their support staff).
   4        3.5.   Designating Party: A Party or Nonparty that designates information or
   5               items that it produces in disclosures or in responses to discovery as
   6               “CONFIDENTIAL.”
   7        3.6.   Disclosure or Discovery Material: All items or information, regardless
   8               of the medium or manner in which it is generated, stored, or
   9               maintained (including, among other things, testimony, transcripts, and
  10               tangible things), that is produced or generated in disclosures or
  11               responses to discovery in this matter.
  12        3.7.   Expert: A person with specialized knowledge or experience in a
  13               matter pertinent to the litigation who has been retained by a Party or its
  14               counsel to serve as an expert witness or as a consultant in this Action,
  15               and who is not an employee of a party to this Action or an affiliate of a
  16               party to this Action.
  17        3.8.   In-House Counsel: Attorneys who are employees of a party to this
  18               Action. In-House Counsel does not include Outside Counsel of
  19               Record or any other outside counsel.
  20        3.9.   Nonparty: Any natural person, partnership, corporation, association,
  21               or other legal entity not named as a Party to this action.
  22        3.10. Outside Counsel of Record: Attorneys who are not employees of a
  23               party to this Action but are retained to represent or advise a party to
  24               this Action and have appeared in this Action on behalf of that party or
  25               are affiliated with a law firm which has appeared on behalf of that
  26               party, and includes support staff.
  27        3.11. Party: Any party to this Action, including all of its officers, directors,
  28               employees, consultants, retained experts, In-House Counsel, and
                                                 3
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 5 of 32 Page ID #:670



   1              Outside Counsel of Record (and their support staffs).
   2        3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   3              Discovery Material in this Action.
   4        3.13. Professional Vendors: Persons or entities that provide litigation
   5              support services (e.g., photocopying, videotaping, translating,
   6              preparing exhibits or demonstrations, and organizing, storing, or
   7              retrieving data in any form or medium) and their employees and
   8              subcontractors.
   9        3.14. Protected Material: Any Disclosure or Discovery Material that is
  10              designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL
  11              SOURCE CODE.”
  12        3.15. Receiving Party: A Party that receives Disclosure or Discovery
  13              Material from a Producing Party.
  14        3.16. Source Code: Computer code that defines, in an applicable
  15              programming language, the algorithms, function or structure of
  16              software. Source code includes source code, object code (i.e.,
  17              computer instructions and data definitions expressed in a form suitable
  18              for input to an assembler, compiler, or other translator), microcode,
  19              register transfer language (“RTL”), firmware, and hardware
  20              description language (“HDL”), as well as any and all programmer
  21              notes, annotations, and other comments accompanying the code. For
  22              avoidance of doubt, this includes, but is not limited to, source files,
  23              make files, intermediate output files, executable files, header files,
  24              resource files, library files, module definition files, map files, object
  25              files, linker files, browse info files, debug files, and files containing
  26              source code in C, C++, BREW, Java ME, J2ME, assembler, digital
  27              signal processor (DSP) programming languages, VHDL, Verilog,
  28              other HDL formats, and any other human readable text programming
                                                4
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 6 of 32 Page ID #:671



   1                 languages. Source code does not include documents that describe
   2                 algorithms or structure of software but that do not include code in a
   3                 programming language. To the extent documents (for example,
   4                 PowerPoints or Word documents) contain lines of source code, the
   5                 Producing Party may elect to redact the lines of Source Code in the
   6                 document—labeled “Redacted Source Code”—and will otherwise
   7                 produce the document in the normal course of discovery. In the event
   8                 the Producing Party elects to redact Source Code from documents, the
   9                 non-redacted versions of those documents will be placed on the Source
  10                 Code Computer for review by the Receiving Party.
  11          3.17. “HIGHLY CONFIDENTIAL SOURCE CODE” Information or Items:
  12                 Protected Material reflecting or comprising non-public Source Code of
  13                 a producing party.
  14   4.     SCOPE
  15          The protections conferred by this Stipulated Protective Order cover not only
  16   Protected Material, but also (1) any information copied or extracted from Protected
  17   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  18   and (3) any testimony, conversations, or presentations by Parties or their Counsel
  19   that might reveal Protected Material.
  20          Any use of Protected Material at trial shall be governed by the orders of the
  21   trial judge. This Stipulated Protective Order does not govern the use of Protected
  22   Material at trial.
  23   5.     DURATION
  24          The Order applies to pretrial discovery. Nothing in this Order shall be
  25   deemed to prevent the Parties from introducing any Protected Material into
  26   evidence at the trial of this Action, or from using any information contained in
  27   Designated Material at the trial of this Action, subject to any pretrial order issued
  28   by this Court. Subject to any challenges under paragraph 7, the Parties will not
                                                  5
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 7 of 32 Page ID #:672



   1   oppose any reasonable request by the Producing Party that the courtroom be sealed,
   2   if allowed by the Court, during the presentation of any testimony, evidence, or
   3   argument relating to or involving the use of any Protected Material.
   4         Even after final disposition of this litigation, the confidentiality obligations
   5   imposed by this Stipulated Protective Order shall remain in effect until a
   6   Designating Party agrees otherwise in writing or a court order otherwise directs.
   7   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   8   defenses in this Action, with or without prejudice; and (2) final judgment herein
   9   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  10   reviews of this Action, including the time limits for filing any motions or
  11   applications for extension of time pursuant to applicable law.
  12   6.    DESIGNATING PROTECTED MATERIAL
  13         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
  14                      Each Party or Nonparty that designates information or items for
  15                protection under this Stipulated Protective Order must take care to
  16                limit any such designation to specific material that qualifies under the
  17                appropriate standards. The Designating Party must designate for
  18                protection only those parts of material, documents, items, or oral or
  19                written communications that qualify so that other portions of the
  20                material, documents, items, or communications for which protection is
  21                not warranted are not swept unjustifiably within the ambit of this
  22                Stipulated Protective Order.
  23                      Mass, indiscriminate, or routinized designations are prohibited.
  24                Designations that are shown to be clearly unjustified or that have been
  25                made for an improper purpose (e.g., to unnecessarily encumber the
  26                case development process or to impose unnecessary expenses and
  27                burdens on other parties) may expose the Designating Party to
  28                sanctions.
                                                   6
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 8 of 32 Page ID #:673



   1        6.2.   Manner and Timing of Designations.
   2                     Except as otherwise provided in this Stipulated Protective Order
   3               (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
   4               Disclosure or Discovery Material that qualifies for protection under
   5               this Stipulated Protective Order must be clearly so designated before
   6               the material is disclosed or produced.
   7                     Designation in conformity with this Stipulated Protective Order
   8               requires the following:
   9               (a)   For information in documentary form (e.g., paper or electronic
  10                     documents, but excluding transcripts of depositions or other
  11                     pretrial or trial proceedings), that the Producing Party affix at a
  12                     minimum, the legend “CONFIDENTIAL” to each page that
  13                     contains protected material. If only a portion or portions of the
  14                     material on a page qualifies for protection, the Producing Party
  15                     also must clearly identify the protected portion(s) (e.g., by
  16                     making appropriate markings in the margins).
  17                            A Party or Nonparty that makes original documents
  18                     available for inspection need not designate them for protection
  19                     until after the inspecting Party has indicated which documents it
  20                     would like copied and produced. During the inspection and
  21                     before the designation, all of the material made available for
  22                     inspection shall be deemed “CONFIDENTIAL.” After the
  23                     inspecting Party has identified the documents it wants copied
  24                     and produced, the Producing Party must determine which
  25                     documents, or portions thereof, qualify for protection under this
  26                     Stipulated Protective Order. Then, before producing the
  27                     specified documents, the Producing Party must affix the legend
  28                     “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL SOURCE
                                                 7
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 9 of 32 Page ID #:674



   1                     CODE” to each page that contains Protected Material. If only a
   2                     portion or portions of the material on a page qualifies for
   3                     protection, the Producing Party also must clearly identify the
   4                     protected portion(s) (e.g., by making appropriate markings in the
   5                     margins).
   6               (b)   For testimony given in depositions, that the Designating Party
   7                     identify the Disclosure or Discovery Material on the record,
   8                     before the close of the deposition, all protected testimony.
   9               (c)   For information produced in nondocumentary form, and for any
  10                     other tangible items, that the Producing Party affix in a
  11                     prominent place on the exterior of the container or containers in
  12                     which the information is stored the legend “CONFIDENTIAL.”
  13                     If only a portion or portions of the information warrants
  14                     protection, the Producing Party, to the extent practicable, shall
  15                     identify the protected portion(s).
  16        6.3.   Inadvertent Failure to Designate.
  17                     If timely corrected, an inadvertent failure to designate qualified
  18               information or items does not, standing alone, waive the Designating
  19               Party’s right to secure protection under this Stipulated Protective Order
  20               for such material. Upon timely correction of a designation, the
  21               Receiving Party must make reasonable efforts to assure that the
  22               material is treated in accordance with the provisions of this Stipulated
  23               Protective Order.
  24   7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  25        7.1.   Timing of Challenges.
  26                     Any Party or Nonparty may challenge a designation of
  27               confidentiality at any time that is consistent with the Court’s
  28               Scheduling Order.
                                                8
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 10 of 32 Page ID #:675



   1         7.2.   Meet and Confer.
   2                      The Challenging Party shall initiate the dispute resolution
   3                process, which shall comply with Local Rule 37.1 et seq., and with
   4                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
   5                Conference for Discovery Disputes”).1
   6         7.3.   Burden of Persuasion.
   7                      The burden of persuasion in any such challenge proceeding shall
   8                be on the Designating Party. Frivolous challenges, and those made for
   9                an improper purpose (e.g., to harass or impose unnecessary expenses
  10                and burdens on other parties) may expose the Challenging Party to
  11                sanctions. Unless the Designating Party has waived or withdrawn the
  12                confidentiality designation, all parties shall continue to afford the
  13                material in question the level of protection to which it is entitled under
  14                the Producing Party’s designation until the Court rules on the
  15                challenge.
  16   8.    ACCESS TO AND USE OF PROTECTED MATERIALS
  17         8.1.   Basic Principles.
  18                      A Receiving Party may use Protected Material that is disclosed
  19                or produced by another Party or by a Nonparty in connection with this
  20                Action only for prosecuting, defending, or attempting to settle this
  21                Action. Such Protected Material may be disclosed only to the
  22                categories of persons and under the conditions described in this
  23                Stipulated Protective Order. When the Action reaches a final
  24                disposition, a Receiving Party must comply with the provisions of
  25                Section 14 below.
  26
  27   1
        Judge Audero’s Procedures are available at
  28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                  9
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 11 of 32 Page ID #:676



   1                      Protected Material must be stored and maintained by a
   2                Receiving Party at a location and in a secure manner that ensures that
   3                access is limited to the persons authorized under this Stipulated
   4                Protective Order.
   5         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
   6                      Unless otherwise ordered by the Court or permitted in writing
   7                by the Designating Party, a Receiving Party may disclose any
   8                information or item designated “CONFIDENTIAL” only to:
   9                (a)   The Receiving Party’s Outside Counsel of Record, as well as
  10                      employees of said Outside Counsel of Record to whom it is
  11                      reasonably necessary to disclose the information for this Action;
  12                (b)   The officers, directors, board members, and employees
  13                      (including In-House Counsel) of the Receiving Party to whom
  14                      disclosure is reasonably necessary for this Action;
  15                (c)   Experts of the Receiving Party to whom disclosure is reasonably
  16                      necessary for this Action and who have signed the
  17                      “Acknowledgment and Agreement to Be Bound” (Exhibit A).
  18                      Before access is given, the Expert shall complete the
  19                      “Acknowledgment and Agreement to Be Bound” (Exhibit A),
  20                      and the same shall be served upon any producing Party with a
  21                      current curriculum vitae of the consultant or expert at least ten
  22                      (10) days before access to the Protected Material is to be given
  23                      to that consultant.2 However, the producing Party may notify
  24
       2
  25    For any such person, the curriculum vitae shall identify his/her (i) current
       employer(s), (ii) each person or entity from whom s/he has received compensation
  26   or funding for work in his or her areas of expertise or to whom the s/he has
  27   provided professional services, including in connection with a litigation, at any time
       during the preceding five years; (iii) (by name and number of the case, filing date,
  28
                                                10
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 12 of 32 Page ID #:677



   1                       the receiving Party in writing that it objects to disclosure of
   2                       Protected Material to a consultant or expert. The producing
   3                       Party waives objection to disclosure of its Designated Material
   4                       by a receiving Party to an identified outside consultant or expert
   5                       of a receiving Party if the Producing Party provides no written
   6                       objection within ten (10) days of service by a receiving Party of
   7                       the Exhibit A and current curriculum vitae of the identified
   8                       outside consultant or expert. Such a waiver shall not preclude a
   9                       Producing Party from raising an objection at a later time with
  10                       respect to Protected Material if a party believes in good faith
  11                       that newly disclosed or discovered information about the expert,
  12                       had it been known at the time the outside consultant or expert
  13                       was disclosed, would have warranted such an objection. The
  14                       Parties agree to promptly confer and use good faith to resolve
  15                       any such objection. If the Parties are unable to resolve any
  16                       objection, the producing Party may file a motion with the Court
  17                       within fifteen (15) days of the notice, or within such other time
  18                       as the Parties may agree, seeking a protective order with respect
  19                       to the proposed disclosure. The producing Party shall have the
  20
  21
       and location of court) any litigation in connection with which s/he has offered
  22   expert testimony, including through a declaration, report, or testimony at a
  23   deposition or trial, during the preceding five years; and (iv) and an identification of
       any patents or patent applications in which the technical advisor is identified as an
  24   inventor or applicant, is involved in prosecuting or maintaining, or has any
  25   pecuniary interest. If such consultant or expert believes any of this information is
       subject to a confidentiality obligation to a third-party, then the s/he should provide
  26   whatever information can be disclosed without violating any confidentiality
  27   agreements, and the Party seeking to disclose Protected Material to the consultant
       or expert shall be available to meet and confer with the designating Party regarding
  28   any such engagement.
                                                 11
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 13 of 32 Page ID #:678



   1                     burden of proving the need for a protective order. No disclosure
   2                     shall occur until all such objections are resolved by agreement
   3                     or Court order.;
   4               (d)   The Court and its personnel;
   5               (e)   Court reporters and their staff;
   6               (f)   Professional jury or trial consultants, mock jurors, and
   7                     Professional Vendors to whom disclosure is reasonably
   8                     necessary or this Action and who have signed the
   9                     “Acknowledgment and Agreement to be Bound” (Exhibit A);
  10               (g)   The author or recipient of a document containing the
  11                     information or a custodian or other person who otherwise
  12                     possessed or knew the information;
  13               (h)   During their depositions, witnesses, and attorneys for witnesses,
  14                     in the Action to whom disclosure is reasonably necessary
  15                     provided: (i) the deposing party requests that the witness sign
  16                     the “Acknowledgment and Agreement to Be Bound” (Exhibit
  17                     A); and (ii) the witness will not be permitted to keep any
  18                     confidential information unless they sign the “Acknowledgment
  19                     and Agreement to Be Bound,” unless otherwise agreed by the
  20                     Designating Party or ordered by the Court. Pages of transcribed
  21                     deposition testimony or exhibits to depositions that reveal
  22                     Protected Material may be separately bound by the court
  23                     reporter and may not be disclosed to anyone except as permitted
  24                     under this Stipulated Protective Order; and
  25               (i)   Any mediator or settlement officer, and their supporting
  26                     personnel, mutually agreed upon by any of the parties engaged
  27                     in settlement discussions.
  28         8.3. Disclosure of “HIGHLY CONFIDENTIAL SOURCE CODE ”
                                               12
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 14 of 32 Page ID #:679



   1               Information or Items.
   2                     For Source Code designated HIGHLY CONFIDENTIAL
   3               SOURCE CODE, access to, and disclosure of, such Source Code shall
   4               be limited to individuals listed in paragraph 8.2 above, and the
   5               following additional restrictions apply:
   6               (a)   Access to a Party’s Source Code shall be provided only on
   7                     “stand-alone” computer(s) (that is, the computer may not be
   8                     linked to any network, including a local area network (“LAN”),
   9                     an intranet or the Internet). The standalone computer shall be a
  10                     current vintage, Windows-based laptop or desktop computer
  11                     having at least 4 gigabytes of memory, shall have a mouse, and
  12                     a screen with a minimum size of fifteen inches, and shall be
  13                     connectable to a second screen supplied by the receiving party at
  14                     the receiving party’s option. The stand-alone computer(s) may
  15                     only be located within the continental United States at the
  16                     offices of the producing Party’s outside counsel or another
  17                     agreed-upon location.
  18               (b)   The stand-alone computer(s) shall have disk encryption and be
  19                     password protected. Use or possession of any outside electronic
  20                     input/output device (e.g., USB memory stick, mobile phone,
  21                     tablet, personal digital assistants (PDAs), Blackberries,
  22                     Dictaphones, voice recorders, external or portable telephone
  23                     jack, camera or any camera-enabled device, CD, floppy disk,
  24                     portable hard drive, laptop, or any device that can access the
  25                     Internet or any other network or external system, etc.) is
  26                     prohibited while accessing the computer containing the source
  27                     code. All persons entering the locked room containing the
  28                     stand-alone computer(s) must agree to submit to reasonable
                                               13
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 15 of 32 Page ID #:680



   1                     security measures to ensure they are not carrying any prohibited
   2                     items before they will be given access to the stand-alone
   3                     computer(s). The producing Party may periodically “check in”
   4                     on the activities of the receiving Party’s representatives during
   5                     any stand-alone computer review and may visually monitor the
   6                     activities of the receiving Party’s representatives from outside
   7                     the room in which the stand-alone computer(s) is located, but
   8                     only to ensure that no unauthorized electronic records of the
   9                     Source Code and no information concerning the Source Code
  10                     are being created or transmitted in any way. The producing
  11                     Party must remain at such a distance as to avoid viewing notes
  12                     or other work product generated by the receiving Party’s
  13                     representatives and at such a distance to allow representatives of
  14                     the receiving Party’s to carry on a quiet conversation without
  15                     being overheard by the producing Party. The producing Party
  16                     may not record (visually, audibly or by other means) the
  17                     activities of the receiving Party’s representatives.
  18               (c)   Source Code will be made available for inspection between the
  19                     hours of 9:00 a.m. and 5:00 p.m. (in the time zone where the
  20                     Source Code is made available) on business days (i.e., weekdays
  21                     that are not Federal holidays), although the Parties will be
  22                     reasonable in accommodating reasonable requests to conduct
  23                     inspections at other times;
  24               (d)   A list of names of persons who will review Source Code on the
  25                     stand-alone computer(s) will be provided to the producing Party
  26                     in conjunction with any written (including email) notice
  27                     requesting inspection. Prior to the first inspection of any Source
  28                     Code made available by the Producing Party, the receiving Party
                                               14
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 16 of 32 Page ID #:681



   1                     shall provide five (5) days’ notice that it wishes to inspect
   2                     Source Code. The receiving Party shall provide three (3) days’
   3                     notice prior to any additional inspections. Such notice shall
   4                     include the names and titles for every individual from the
   5                     receiving Party who will attend the inspection. The producing
   6                     Party may maintain a daily log of the names of persons who
   7                     enter the locked room to view the source code and when they
   8                     enter and depart. To the extent practical and reasonable, the
   9                     Parties agree to accommodate requests for inspection on a
  10                     shorter timeframe, particularly when the needs of the case and
  11                     case schedule require more immediate access by the receiving
  12                     Party to the requested Source Code. Similarly, the receiving
  13                     Party shall make good faith efforts to reasonably accommodate
  14                     scheduling limitations identified by the producing Party;
  15               (e)   The producing Party shall provide the receiving Party with
  16                     information explaining how to start, log on to, and operate the
  17                     stand-alone computer(s) in order to access the produced Source
  18                     Code on the stand-alone computer(s);
  19               (f)   The producing Party will produce Source Code in computer
  20                     searchable format on the stand-alone computer(s) as described
  21                     above;
  22               (g)   Access to any Party’s Protected Material designated HIGHLY
  23                     CONFIDENTIAL SOURCE CODE shall be limited to outside
  24                     counsel and up to four (4) Experts retained for the purpose of
  25                     this litigation and approved to access such Protected Materials
  26                     pursuant to paragraph 3.14 above. A receiving Party may
  27                     include excerpts of Source Code in a pleading, exhibit, expert
  28                     report, discovery document, deposition transcript, or other Court
                                               15
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 17 of 32 Page ID #:682



   1                     document (hereinafter, “Source Code Documents”) only to the
   2                     extent necessary, provided that the Source Code Documents are
   3                     appropriately marked under this Order, restricted to those who
   4                     are entitled to have access to them as specified herein, and, if
   5                     filed with the Court, filed under seal in accordance with the
   6                     Court’s rules, procedures and orders;
   7               (h)   To the extent portions of Source Code are quoted in a Source
   8                     Code Document, either (1) the entire Source Code Document
   9                     will be stamped and treated as HIGHLY CONFIDENTIAL
  10                     SOURCE CODE or (2) those pages containing quoted Source
  11                     Code will be separately stamped and treated as HIGHLY
  12                     CONFIDENTIAL SOURCE CODE. However, for clarity,
  13                     production documents describing how source code operates (for
  14                     example, architecture documents, program manuals, process
  15                     flow descriptions, PowerPoint presentations, etc.) may not be
  16                     stamped as HIGHLY CONFIDENTIAL SOURCE CODE solely
  17                     for the purpose of limiting access to such documents. To the
  18                     extent any documents (for example, PowerPoints, Word
  19                     documents, architecture documents, etc.) contain lines of source
  20                     code, the producing Party may elect to redact only the lines of
  21                     Source Code in the document and must otherwise produce the
  22                     document (including any discussion, analysis or commentary of
  23                     any Source Code) in the normal course of discovery. In the
  24                     event the producing Party elects to redact Source Code from
  25                     documents, the non-redacted versions of those documents must
  26                     be placed on the stand-alone computer for review by the
  27                     receiving Party. Further, if the receiving Party elects to print
  28                     such non-redacted source code documents from the stand-alone
                                               16
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 18 of 32 Page ID #:683



   1                     computer, only pages containing source code will count toward
   2                     any printing limitations contained herein. Alternatively, a
   3                     producing Party may elect to produce the entirety of a document
   4                     containing lines of Source Code in the normal course of
   5                     discovery with a designation of “HIGHLY CONFIDENTIAL
   6                     SOURCE CODE.”
   7               (i)   Except as set forth in this paragraph, no copies of Source Code
   8                     shall be made without prior written consent of the producing
   9                     Party. The receiving Party may create an electronic copy or
  10                     image of limited excerpts of Source Code only to the extent
  11                     necessary in a pleading, exhibit, expert report, discovery
  12                     document, deposition transcript, other Court document, or any
  13                     drafts of these documents. The receiving Party shall only
  14                     include such excerpts as are reasonably necessary for the
  15                     purposes for which such part of the Source Code is used. Images
  16                     or copies of Source Code shall not be included in
  17                     correspondence between the parties (references to production
  18                     numbers shall be used instead) and shall be omitted from
  19                     pleadings and other papers except to the extent permitted herein.
  20                     The receiving party may create an electronic image of a selected
  21                     portion of the Source Code only when the electronic file
  22                     containing such image has been encrypted using commercially
  23                     reasonable encryption software including password protection.
  24                     Notwithstanding the foregoing, the receiving Party may file
  25                     under seal printed Source Code with the Court via the ECF
  26                     system without encryption. The communication and/or
  27                     disclosure of electronic files containing any portion of Source
  28                     Code shall at all times be limited to individuals who are
                                               17
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 19 of 32 Page ID #:684



   1                    authorized to see Source Code under the provisions of this
   2                    Protective Order. Additionally, all electronic copies must be
   3                    labeled “HIGHLY CONFIDENTIAL SOURCE CODE.” No
   4                    person shall copy, e-mail, transmit, upload, download, print,
   5                    photograph or otherwise duplicate any portion of the designated
   6                    “HIGHLY CONFIDENTIAL SOURCE CODE” material,
   7                    except that the receiving Party may request paper copies
   8                    (“Source Code Printouts”) of limited portions of the Source
   9                    Code, but only if and to the extent reasonably necessary for the
  10                    preparation of court filings, pleadings, expert reports, or other
  11                    papers, or for deposition or trial. The receiving Party shall be
  12                    permitted to print 500 pages total from the stand-alone computer
  13                    (per producing Party). Furthermore, the receiving Party may
  14                    print up to 50 contiguous pages. The receiving Party will only
  15                    print material that it believes reasonably necessary to the claims
  16                    and defenses at issue. If the receiving Party reasonably believes
  17                    that it is necessary to print more than set forth by these limits,
  18                    the parties shall meet and confer in good faith to resolve the
  19                    issue. To ensure the proper pages requested by the receiving
  20                    Party are printed, the producing Party shall provide the ability
  21                    for the receiving Party to save relevant files for printing as PDFs
  22                    (preserving the line numbers and formatting using a program
  23                    such as Notepad++) to a folder on the source code review
  24                    computer for printing, or any other similar arrangement agreed
  25                    to by the parties. The receiving Party shall not request paper
  26                    copies for the purposes of reviewing the source code other than
  27                    electronically as set forth in this paragraph. Within three (3)
  28                    business days, the producing Party will mail, or within five (5)
                                               18
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 20 of 32 Page ID #:685



   1                     business days will deliver, the requested material on
   2                     watermarked or colored paper bearing Bates numbers and the
   3                     legend “HIGHLY CONFIDENTIAL SOURCE CODE” unless
   4                     objected to as discussed below. At the receiving Party’s request,
   5                     up to three (3) additional sets, for a total of four sets of printed
   6                     Source Code may be requested and provided by the producing
   7                     Party in a timely fashion. Printouts of Source Code may be
   8                     made only by the producing Party, and such printouts must
   9                     include (1) directory path information and filenames from which
  10                     the Source Code came, and (2) line numbers. For avoidance of
  11                     doubt, the receiving Party may make copies of Source Code for
  12                     service to the Court to the extent requested or required by Court
  13                     or chamber rules.
  14               (j)   If the receiving Party’s outside counsel or Experts obtain Source
  15                     Code Printouts, the receiving Party shall ensure that such
  16                     outside counsel, consultants, or experts keep the Source Code
  17                     Printouts under their direct control in a secured locked area in
  18                     the offices of such outside counsel or Experts. The receiving
  19                     Party may also temporarily keep the Source Code Printouts at:
  20                     (i) the Court for any proceedings(s) relating to the Source Code,
  21                     for the dates associated with the proceeding(s); (ii) the sites
  22                     where any deposition(s) relating to the Source Code are taken,
  23                     for the dates associated with the deposition(s); and (iii) if in a
  24                     secured locked container, any intermediate location reasonably
  25                     necessary to transport the Source Code Printouts (e.g., a hotel
  26                     prior to a Court proceeding or deposition); and
  27               (k)   A producing Party’s Source Code may only be delivered by the
  28                     receiving Party at the direction of a person authorized to view
                                                19
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 21 of 32 Page ID #:686



   1                     Source Code, on paper via hand carry. If reasonably necessary,
   2                     the receiving Party may choose to transport Source Code via
   3                     courier, including Fedex or UPS. Source Code may not be
   4                     transported or transmitted over a network of any kind, including
   5                     a LAN, an intranet, or the Internet. Source Code may only be
   6                     transported for the purpose of Court proceeding(s) and filings,
   7                     expert reports, or deposition(s) or trial, as set forth in this
   8                     paragraph and is at all times subject to the transport restrictions
   9                     set forth therein.
  10               (l)   The producing Party shall install tools that are sufficient for
  11                     viewing and searching the Source Code produced, on the
  12                     platform produced. The receiving Party’s outside counsel
  13                     and/or experts may request that other mutually agreeable
  14                     commercially available software tools for viewing and searching
  15                     Source Code be installed on the stand-alone computer, provided,
  16                     however, that such other software tools are reasonably necessary
  17                     for the receiving Party to perform its review of the source code
  18                     consistent with all of the protections herein. The receiving Party
  19                     must provide the producing Party with a copy of such licensed
  20                     software tool(s) at least three (3) business days in advance of the
  21                     date upon which the receiving Party wishes to have the
  22                     additional software tools available for use on the stand-alone
  23                     computer. To the extent any requested commercially available
  24                     software tool(s) can be downloaded from the Internet, the
  25                     receiving Party will provide the producing Party with a link or
  26                     URL at least three (3) business days in advance of the date upon
  27                     which the receiving Party wishes to have the additional software
  28                     tools available for use on the stand-alone computer.
                                                20
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 22 of 32 Page ID #:687



   1                 (m)    The receiving Party’s outside counsel and/or Experts shall be
   2                        entitled to take notes relating to the Source Code but may not
   3                        copy any portion of the Source Code into the notes. No copies
   4                        of all or any portion of the source code may leave the room in
   5                        which the source code is inspected. Further, no other written or
   6                        electronic record of the source code is permitted except as
   7                        otherwise provided above. No notes shall be made or stored on
   8                        the inspection computer, or left behind at the site where the
   9                        inspection computer is made available, and any such notes shall
  10                        be deleted or destroyed by the producing Party, without
  11                        reviewing the substance of the notes, upon discovery; and
  12                 (n)    All copies of any portion of the Source Code Printouts in
  13                        whatever form shall be securely destroyed if they are no longer
  14                        in use. Copies of Source Code Printouts that are marked as
  15                        deposition exhibits shall not be provided to the Court Reporter
  16                        or attached to deposition transcripts; rather, the deposition
  17                        record will identify the exhibit by its production numbers;
  18                 (o)    For the avoidance of doubt, printing of Source Code shall not be
  19                        used as a substitute for review of the Source Code in the first
  20                        instance on the Source Code Computer
  21   9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
  22           PRODUCED IN OTHER LITIGATION
  23           If a Party is served with a subpoena or a court order issued in other litigation
  24   that compels disclosure of any information or items designated in this Action as
  25   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL SOURCE CODE” that Party
  26   must:
  27           (a)   Promptly notify in writing the Designating Party. Such notification
  28                 shall include a copy of the subpoena or court order;
                                                   21
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 23 of 32 Page ID #:688



   1         (b)    Promptly notify in writing the party who caused the subpoena or order
   2                to issue in the other litigation that some or all of the material covered
   3                by the subpoena or order is subject to this Stipulated Protective Order.
   4                Such notification shall include a copy of this Stipulated Protective
   5                Order; and
   6         (c)    Cooperate with respect to all reasonable procedures sought to be
   7                pursued by the Designating Party whose Protected Material may be
   8                affected.
   9         If the Designating Party timely seeks a protective order, the Party served with
  10   the subpoena or court order shall not produce any information designated in this
  11   action as “CONFIDENTIAL” before a determination by the Court from which the
  12   subpoena or order issued, unless the Party has obtained the Designating Party’s
  13   permission. The Designating Party shall bear the burden and expense of seeking
  14   protection in that court of its confidential material and nothing in these provisions
  15   should be construed as authorizing or encouraging a Receiving Party in this Action
  16   to disobey a lawful directive from another court.
  17   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  18         PRODUCED IN THIS LITIGATION
  19         10.1. Application.
  20                       The terms of this Stipulated Protective Order are applicable to
  21                information produced by a Nonparty in this Action and designated as
  22                “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL SOURCE
  23                CODE.” Such information produced by Nonparties in connection with
  24                this litigation is protected by the remedies and relief provided by this
  25                Stipulated Protective Order. Nothing in these provisions should be
  26                construed as prohibiting a Nonparty from seeking additional
  27                protections.
  28         10.2. Notification.
                                                 22
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 24 of 32 Page ID #:689



   1                         In the event that a Party is required, by a valid discovery
   2                request, to produce a Nonparty’s confidential information in its
   3                possession, and the Party is subject to an agreement with the Nonparty
   4                not to produce the Nonparty’s confidential information,3 then the Party
   5                shall:
   6                (a)      Promptly notify in writing the Requesting Party and the
   7                         Nonparty that some or all of the information requested is subject
   8                         to a confidentiality agreement with a Nonparty;
   9                (b)      Promptly provide the Nonparty with a copy of the Stipulated
  10                         Protective Order in this Action, the relevant discovery
  11                         request(s), and a reasonably specific description of the
  12                         information requested; and
  13                (c)      Make the information requested available for inspection by the
  14                         Nonparty, if requested.
  15         10.3. Conditions of Production.
  16                         If the Nonparty fails to seek a protective order from this Court
  17                within fourteen (14) days after receiving the notice and accompanying
  18                information, the Receiving Party may produce the Nonparty’s
  19                confidential information responsive to the discovery request. If the
  20                Nonparty timely seeks a protective order, the Receiving Party shall not
  21                produce any information in its possession or control that is subject to
  22                the confidentiality agreement with the Nonparty before a
  23
  24   3
         If requested information is subject to a protective order entered by another Court,
  25   then production will only occur with permission of the nonparty, or upon issuance
       of an order by the other court that materials covered under that court’s protective
  26   order may be produced. The party to this case will bear the burden of contacting the
  27   nonparty seeking permission, and will not oppose proceedings before the other
       court, but the requesting party will bear the burden of seeking approval from the
  28   other court to access the requested materials.
                                                   23
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 25 of 32 Page ID #:690



   1                determination by the Court. Absent a court order to the contrary, the
   2                Nonparty shall bear the burden and expense of seeking protection in
   3                this Court of its Protected Material.
   4   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   6   Protected Material to any person or in any circumstance not authorized under this
   7   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   8   writing the Designating Party of the unauthorized disclosures, (2) use its best
   9   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
  10   person or persons to whom unauthorized disclosures were made of all the terms of
  11   this Stipulated Protective Order, and (4) request such person or persons to execute
  12   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
  13   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14         PROTECTED MATERIAL
  15         When a Producing Party gives notice to Receiving Parties that certain
  16   inadvertently produced material is subject to a claim of privilege or other
  17   protection, the obligations of the Receiving Parties are those set forth in Federal
  18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  19   whatever procedure may be established in an e-discovery order that provides for
  20   production without prior privilege review. Pursuant to Federal Rule of Evidence
  21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  22   of a communication or information covered by the attorney-client privilege or work
  23   product protection, the parties may incorporate their agreement in the Stipulated
  24   Protective Order submitted to the Court.
  25   13.   MISCELLANEOUS
  26         13.1. Right to Further Relief.
  27                       Nothing in this Stipulated Protective Order abridges the right of
  28                any person to seek its modification by the Court in the future.
                                                  24
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 26 of 32 Page ID #:691



   1         13.2. Right to Assert Other Objections.
   2                     By stipulating to the entry of this Stipulated Protective Order, no
   3               Party waives any right it otherwise would have to object to disclosing
   4               or producing any information or item on any ground not addressed in
   5               this Stipulated Protective Order. Similarly, no Party waives any right
   6               to object on any ground to use in evidence of any of the material
   7               covered by this Stipulated Protective Order.
   8         13.3. Filing Protected Material.
   9                     A Party that seeks to file under seal any Protected Material must
  10               comply with Local Rule 79-5. Protected Material may only be filed
  11               under seal pursuant to a court order authorizing the sealing of the
  12               specific Protected Material at issue. If a Party's request to file
  13               Protected Material under seal is denied by the Court, then the
  14               Receiving Party may file the information in the public record unless
  15               otherwise instructed by the Court.
  16         13.4. Export Control.
  17                     Absent agreement, a Party’s Designated Material must be stored
  18               and maintained by a receiving Party at a location in the United States
  19               and in a secure manner that ensures that access is limited to persons
  20               authorized under this Order. Absent agreement, Designated Material
  21               may not be exported outside the United States or released to any
  22               foreign national (even if within the United States), unless the foreign
  23               national (1) is a Green Card holder, (2) working in the United States
  24               pursuant to an H-1B visa sponsored by the receiving Party’s law firm,
  25               or (3) directly employed by the receiving Party’s law firm to provide
  26               support or legal representation to the firm’s clients and who are
  27               otherwise unaffiliated with the receiving Party. Should any
  28               Designated Material be subject to expert outside of the United States
                                                25
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 27 of 32 Page ID #:692



   1               upon agreement of the parties, the receiving party shall comply with
   2               such laws and agrees not to knowingly export, re-export or transfer the
   3               Designated Material of the producing party without first obtaining all
   4               required United States or any other applicable authorizations or
   5               licenses.
   6         13.5 Preparation or Prosecution of a Patent Application
   7                     Absent obtaining written consent from the designating Party,
   8               any attorney representing a Party and any person associated or
   9               affiliated with the Party and permitted to receive the other Party’s
  10               Protected Material that is designated CONFIDENTIAL and/or
  11               HIGHLY CONFIDENTIAL SOURCE CODE (collectively “Highly
  12               Sensitive Material”), who actually learns of, in whole or in part, the
  13               other Party’s Highly Sensitive Material directed to technical
  14               information relevant to this case, but excluding financial data or non-
  15               technical business information under this Order, unless such Highly
  16               Sensitive Material becomes publicly disclosed or otherwise known,
  17               shall not prepare, prosecute, supervise, or assist in the preparation or
  18               prosecution of any patent application or patent claims pertaining to the
  19               claimed subject matter in United States Patent Nos. 6,442,573,
  20               9,203,930, and 9,654,562 and any patent or application claiming
  21               priority to the patents asserted in this Action (collectively the “Field of
  22               Invention”) during the pendency of this Action and for two (2) years
  23               after its conclusion, including any appeals. For purposes of this
  24               paragraph, “prosecution” includes any activity related to (i) the
  25               preparation or prosecution (for any person or entity) of patent
  26               applications, including among others reexamination and reissue
  27               applications or (ii) directly or indirectly participating, drafting,
  28               amending, advising, or otherwise affecting the scope or maintenance
                                                 26
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 28 of 32 Page ID #:693



   1                of patent claims within, for example, original prosecution, reissue,
   2                inter partes review, post grant review, covered business method
   3                review and reexamination proceedings. For the avoidance of doubt,
   4                this paragraph does not prohibit any person from challenging a patent
   5                in inter partes review or other post-grant proceeding nor does it
   6                prohibit counsel for a Party from participating in and representing such
   7                Party in any inter partes review or other post-grant proceeding,
   8                provided they do not participate in amending any claims. To ensure
   9                compliance with the purpose of this provision, each Party shall create
  10                an “Ethical Wall” between those persons with access to Highly
  11                Sensitive Material and any individuals who, on behalf of the Party or
  12                its acquirer, successor, predecessor, or other affiliate, prepare,
  13                prosecute, supervise or assist in the preparation or prosecution of any
  14                patent application pertaining to the Field of Invention.
  15   14.   FINAL DISPOSITION
  16         After the final disposition of this Action, within sixty (60) days of a written
  17   request by the Designating Party, each Receiving Party must return all Protected
  18   Material to the Producing Party or destroy such material. As used in this
  19   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  20   summaries, and any other format reproducing or capturing any of the Protected
  21   Material. Whether the Protected Material is returned or destroyed, the Receiving
  22   Party must submit a written certification to the Producing Party (and, if not the
  23   same person or entity, to the Designating Party) by the 60-day deadline that
  24   (1) identifies (by category, where appropriate) all the Protected Material that was
  25   returned or destroyed and (2) affirms that the Receiving Party has not retained any
  26   copies, abstracts, compilations, summaries or any other format reproducing or
  27   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
  28   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
                                                 27
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 29 of 32 Page ID #:694



   1   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   2   exhibits; expert reports; attorney work product; and consultant and expert work
   3   product, even if such materials contain Protected Material. Any such archival
   4   copies that contain or constitute Protected Material remain subject to this Stipulated
   5   Protective Order as set forth in Section 5.
   6   15.   VIOLATION
   7         Any violation of this Stipulated Order may be punished by any and all
   8   appropriate measures including, without limitation, contempt proceedings and/or
   9   monetary sanctions.
  10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

  11
  12   Dated: October 23, 2020                        MUNCK WILSON MANDALA, LLP
                                                      By: /s/ Gary A. Hecker
  13                                                  Gary A. Hecker, Esq.
  14                                                  Counsel for Plaintiff
                                                      CEIVA LOGIC, INC.
  15
  16   Dated: October 23, 2020                        FENWICK & WEST LLP
  17                                                  By: /s/ Ravi R. Ranganath
  18                                                  Ravi R. Ranganath
                                                      Counsel for Defendant
  19                                                  AMAZON.COM, INC.
  20
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  21
  22
       Dated:10/26/20
  23                                                  Maria A. Audero
  24                                                  United States Magistrate Judge
  25
  26
  27
  28
                                                 28
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 30 of 32 Page ID #:695



   1                                           EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I,                                  [full name], of
   4                           [address], declare under penalty of perjury that I have read in its
   5   entirety and understand the Stipulated Protective Order that was issued by the
   6   United States District Court for the Central District of California on
   7   [date] in the case of
   8   [case name and number]. I agree to comply with and to be bound by all the terms
   9   of this Stipulated Protective Order, and I understand and acknowledge that failure
  10   to so comply could expose me to sanctions and punishment in the nature of
  11   contempt. I solemnly promise that I will not disclose in any manner any
  12   information or item that is subject to this Stipulated Protective Order to any person
  13   or entity except in strict compliance with the provisions of this Stipulated Protective
  14   Order.
  15           I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint                                 [full name]
  19   of                                                       [address and telephone number]
  20   as my California agent for service of process in connection with this action or any
  21   proceedings related to enforcement of this Stipulated Protective Order.
  22
  23   Signature:
  24   Printed Name:
  25   Date:
  26   City and State Where Sworn and Signed:
  27
  28
                                                    29
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 31 of 32 Page ID #:696



   1                  ATTESTATION REGARDING E-SIGNATURES
   2         Pursuant to Local Rule 5-4.3.4, I hereby attest that I have obtained
   3   concurrence in the filing of this document from each signatory whose signature is
   4   indicated by a conformed signature (/s/) within this e-filed document.
   5
                                           By:        /s/ Gary A. Hecker
   6                                             Gary A. Hecker
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 30
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09129-AB-MAA Document 68 Filed 10/26/20 Page 32 of 32 Page ID #:697



   1                              CERTIFICATE OF SERVICE
   2   I certify that on October 23, 2020, I electronically filed the foregoing Stipulated
   3   Protective Order with the Clerk of Court using the CM/ECF system which will send
   4   notification of such filing to all counsel and parties of record.
   5   Dated: October 21, 2020                By: /s/ Sarabi Rodriguez
   6                                              Sarabi Rodriguez

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  31
                            STIPULATED PROTECTIVE ORDER
